Exhibit IMPORTANT! A QUESTION FOR CSX SHAREHOLDERS: WHAT DO YOU REALLY KNOW ABOUT THE TCI GROUP? A) It is comprised of opportunistic hedge funds that have employed aggressive and deceptive tactics in an attempt to gain effective control of CSX B) It has promoted ideas that, if implemented, could have destroyed shareholder value C) Its principals have violated securities laws and testified falsely under oath in Federal Court in relation to their investment in CSX WE BELIEVE THE ANSWER IS CLEAR. PROTECT YOUR INVESTMENT RE-ELECT THE CSX BOARD OF DIRECTORS. VOTE THE WHITE PROXY CARD TODAY TIME IS SHORT AND YOUR VOTE IS IMPORTANT To ensure that your vote is represented at the meeting, we urge you to vote TODAY by Internet or telephone by following the simple instructions on the enclosed WHITE proxy card If you have questions about how to vote your shares, or need additional assistance, please contact the firm assisting us in the solicitation of proxies: INNISFREE M&A INCORPORATED Stockholders Call Toll-Free: (877) 750-9497 Forward-looking statements This information and other statements by the company contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act with respect to, among other items: projections and estimates of earnings, revenues, cost-savings, expenses, or other financial items; statements of management’s plans, strategies and objectives for future operation, and management’s expectations as to future performance and operations and the time by which objectives will be achieved; statements concerning proposed new products and services; and statements regarding future economic, industry or market conditions or performance. Forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “project,” “estimate” and similar expressions. Forward-looking statements speak only as of the date they are made, and the company undertakes no obligation to update or revise any forward-looking statement. If the company does update any forward-looking statement, no inference should be drawn that the company will make additional updates with respect to that statement or any other forward-looking statements. Forward-looking statements are subject to a number of risks and uncertainties, and actual performance or results could differ materially from that anticipated by these forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by these forward-looking statements include, among others: (i)the company’s success in implementing its financial and operational initiatives, (ii)changes in domestic or international economic or business conditions, including those affecting the rail industry (such as the impact of industry competition, conditions, performance and consolidation); (iii)legislative or regulatory changes; (iv)the inherent business risks associated with safety and security; and (v)the outcome of claims and litigation involving or affecting the company. Other important assumptions and factors that could cause actual results to differ materially from those in the forward-looking statements are specified in the company’s SEC reports, accessible on the SEC’s website at www.sec.gov and the company’s website at www.csx.com. Important Information In connection with the 2008 annual meeting of shareholders, CSX Corporation ("CSX") has filed with the SEC and is mailing to shareholders a definitive Proxy Statement dated April 25, 2008. Security holders are strongly advised to read the definitive Proxy Statement because it contains important information.
